IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,097-01


                         EX PARTE ROSS RICHARDSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 11-CR-040-1 IN THE 349TH DISTRICT COURT
                             FROM HOUSTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault against a public servant and sentenced to five years’ imprisonment. The Twelfth Court of

Appeals affirmed his conviction. Richardson v. State, No. 12-13-00131-CR (Tex. App.—Tyler, July

31, 2014)(not designated for publication).

        On December 9, 2015, this Court remanded this application to the trial court for findings of

fact and conclusions of law. On January 8, 2016, the trial court signed findings of fact and

conclusions of law that were based on the affidavit from trial counsel and the transcript from a pre-
                                                                                                  2

trial hearing. The trial court recommended that relief be denied.

       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: February 10, 2016
Do not publish